Citation Nr: 1451795	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  14-08 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a neck disability.  

3.  Entitlement to service connection for a bilateral shoulder disability.  

4.  Entitlement to service connection for a bilateral ear disability.  

5.  Entitlement to service connection for left lower extremity skin disability.

6.  Entitlement to service connection for a testicular skin disability.  

7.  Entitlement to service connection for arthritis.  

8.  Entitlement to service connection for hypertension.  

9.  Entitlement to service connection for diabetes mellitus (diabetes).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from May 1954 to June 1958.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which, in pertinent part, denied the above claimed disabilities.

Although the Veteran requested a videoconference hearing before the Board in a March 2014 VA Form 9, he withdrew that request in a May 2014 statement to VA.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In a February 2012 VA Form 21-4142, the Veteran reported VA treatment for his back, neck, and testicular fungus in December 2011.  In a December 2013 statement, the Veteran reported that dermatophytosis was diagnosed in a February 2005 VA treatment record.  The Veteran has also submitted incomplete and sporadic VA records indicating treatment at least back to 2004.  

The only VA treatment records obtained in this case are dated from January 2011 to June 2013 and a March 2014 statement of the case only listed those VA treatment records in the list of evidence reviewed.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained. 

In addition, the Veteran reported hospital treatment for his back, neck, shoulders, and ears during service at the "Triple A" Army Hospital in Hawaii while stationed at Schofield Barracks.  The Board notes that the Veteran may be referring to Tripler Army Medical Center.  As clinical records are often stored separately from service treatment records, the Board finds that an attempt to obtain these records must be made in accordance with 38 C.F.R. § 3.159 (2014).  
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records, including but not limited to those created since 2004, and associate them with the paper or virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  After obtaining any clarification necessary from the Veteran regarding specific dates of treatment, request clinical records associated with hospital treatment at the "Triple A" Army Hospital or the Tripler Army Medical Center in Hawaii.  All attempts to procure such records should be documented.  

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained and determine whether a VA examination is necessary in connection with any of the claimed disabilities.  If so, this examination(s) must be provided.  

4.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



